Exhibit 10.1

 

April 8, 2005

 

Corey S. Goodman, Ph.D.

 

Re:    Amended and Restated Employment Agreement

 

Dear Corey:

 

You and Renovis, Inc. (the “Company”) are parties to an Employment Agreement
dated June 8, 2001, as amended on May 1, 2003 (the “Employment Agreement”),
which sets forth, among other things, the terms of your employment with the
Company and certain severance benefits payable to you in the event of a
qualifying termination of your employment. This letter (the “Agreement”) amends
and restates the Employment Agreement to provide you with certain additional
benefits in the event of the termination of your employment following a Change
in Control (as defined below), to require any successor (as more particularly
described below) to expressly assume and perform the Agreement, to maximize the
after-tax value of the severance benefits payable to you in the event of a
qualifying termination of your employment and to entitle you to enter into a new
indemnification agreement with the Company. This Agreement supersedes the
Employment Agreement and any other agreement or policy to which the Company is a
party with respect to your employment with the Company. Notwithstanding the
foregoing, your Confidentiality and Proprietary Information Agreement remains in
full effect.

 

1. EMPLOYMENT DATE. Your employment by the Company as President and Chief
Executive Officer commenced on September 1, 2001.

 

2. DUTIES. As the President and Chief Executive Officer, you will continue to
perform the duties customarily associated with these positions. You will
continue to report to the Chairman of the Board of Directors of the Company. You
have been elected to serve as a member of the Company’s Board of Directors (the
“Board”), but such election shall be subject to the continued approval of the
Company’s stockholders. If at any time during your employment with the Company
you are not a member of the Board, you nevertheless may be considered eligible
to attend Board meetings as an observer. Subject to the other provisions in this
Agreement, the Company may change your duties and reporting relationship at its
discretion. You shall continue to devote your full time and attention during
normal business hours to the business affairs of the Company except for
reasonable vacations and periods of illness or incapacity.

 

3. BASE SALARY. You currently receive an annual base salary of $420,000 for all
hours worked paid on a monthly basis, less payroll deductions and withholdings.
You will continue to be provided with a salary and performance review on an
annual basis by the Board, and you will continue to be eligible for adjustments
of your base salary as merited.

 

4. INCENTIVE COMPENSATION. You shall continue to be entitled to an annual bonus
targeted at 50% of your base salary based upon your attainment of performance
targets established by you and the Compensation Committee. Your bonus shall
continue to be paid in accordance with standard Company practices, and you will
continue to be eligible for



--------------------------------------------------------------------------------

adjustments of your bonus as merited. You were guaranteed a minimum annual bonus
of and received at least $10,000 for calendar year 2001 and $39,900 for calendar
years 2002 and 2003. To obtain a bonus for a year, you must remain an active
employee through the end of the bonus year. You forfeit any bonus for which you
would otherwise be entitled if your employment terminates for any reason before
the end of the bonus year (i.e., no prorated bonus can be earned for a year
during which your employment terminates). For purposes of this Agreement, the
bonus year commences on January 1 and ends on December 31 of such year (except
for 2001, for which the bonus year commenced on September 1).

 

5. STOCK OPTIONS AND RESTRICTED STOCK. Subject to the terms set forth in the
Company’s various equity incentive and stock plans, you have been granted the
stock options and restricted stock listed in the table attached hereto as
Exhibit B. You continue to be eligible for additional stock option grants, at
the Board’s sole discretion, in conjunction with your annual performance review
or bonus payment.

 

6. BENEFITS. The Company will continue to provide you with the following
benefits.

 

(a) Standard Benefits. You will continue to be eligible to participate in any of
the employee benefit plans or programs the Company generally makes available to
its exempt employees, pursuant to the terms and conditions of such plans.

 

(b) Life Insurance Policy. The Company has obtained and will maintain, during
the term of your employment, a term-life insurance policy providing a benefit of
not less than one-million dollars ($1,000,000) to each of the Company and your
estate (the “Life Insurance Policy”). You agree that the Company may secure
additional insurance on your life for the benefit of the Company and that you
shall cooperate in assisting the Company to obtain such Life Insurance Policy,
including providing personal health information as well as submitting to
reasonable medical exams and tests requested by an insurance carrier.

 

7. EXPENSES. You shall be entitled to reimbursement for all ordinary and
reasonable out-of-pocket business expenses which are reasonably incurred by you
in furtherance of the Company’s business and in accordance with the Company’s
standard policies.

 

8. VACATION. You will continue to be entitled to four weeks of annual vacation
time, which will accrue on a pro-rata basis each pay period. You may not accrue
vacation time in excess of a total of four weeks.

 

9. COMPANY POLICIES AND CONFIDENTIALITY AGREEMENT. As an employee of the
Company, you will be expected to abide by all of the Company’s policies and
procedures. As a condition of your employment and as a condition to any of the
Company’s obligations under this Agreement, you have executed or will execute
and agree to abide by the terms of the Confidentiality and Proprietary
Information Agreement with the Company.

 

10. OTHER AGREEMENTS. By accepting this Agreement, you represent and warrant
that your performance of your duties for the Company will not violate any
agreements, obligations or understandings that you may have with any third party
or prior employer. You agree not to make any unauthorized disclosure or use, on
behalf of the Company, of any confidential information



--------------------------------------------------------------------------------

belonging to any of your former employers. You also represent that you are not
in unauthorized possession of any materials containing a third party’s
confidential and proprietary information. Of course, during your employment with
the Company, you may make use of information generally known and used by persons
with training and experience comparable to your own, and information which is
common knowledge in the industry or is otherwise legally available in the public
domain.

 

11. DUTY OF LOYALTY. While employed by the Company, you will not engage in any
business activity in competition with the Company nor make preparations to do
so, and you will not engage in any outside employment or consulting without
written authorization from the Company.

 

12. TERMINATION. As an employee of the Company, you may terminate your
employment at any time and for any reason whatsoever simply by notifying the
Company. Similarly, the Company may terminate your employment at any time and
for any reason whatsoever, with or without cause. Notwithstanding the foregoing,
the Company could only have terminated your employment during the first six (6)
months of your employment for Cause, as defined below. Your at-will employment
relationship with the Company cannot be changed except in writing signed by a
duly authorized director of the Company.

 

13. SEVERANCE BENEFITS.

 

(a) Termination By The Company Without Cause. If your employment by the Company
is terminated by the Company without Cause (as defined below), or if there is a
Constructive Termination (as defined below), in each case at any time prior to
the occurrence of a Change in Control (as defined below) or in each case more
than thirteen (13) months following the occurrence of a Change in Control (as
defined below), and if you provide the Company with a signed general release of
all claims, a form of which is set forth in Exhibit A hereto, the Company shall
provide you with the following severance benefits: (1) continuation of your base
salary for a period of six (6) months after your termination date at the rate in
effect immediately prior to your termination of employment, less applicable
withholdings, payable in installments pursuant to the Company’s normal and
customary payroll procedures; (2) for the period beginning on your date of
termination and ending on the date which is six (6) full months following your
date of termination (or, if earlier, the date on which you accept employment
with another employer that provides comparable benefits), the Company shall pay
for and provide you and your dependents with the same health benefits (e.g.,
medical and dental) to which you would have been entitled had you remained
continuously employed by the Company during such period, including, if
necessary, paying the costs associated with continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”); and (3) on your date of termination, you shall immediately become
vested with respect to those options to purchase the Company’s capital stock
that you then hold that would have vested during the six (6) month period
following your date of termination and/or any restrictions with respect to
restricted shares of the Company’s capital stock that you then hold that would
have vested during the six (6) month period following your date of termination
shall immediately lapse, and you shall be entitled to exercise any such vested
options until the expiration date of such options set forth in the stock option
agreement(s) pursuant to which they were granted.



--------------------------------------------------------------------------------

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.

 

(b) Termination By The Company With Cause Or Termination By You. If your
employment by the Company is terminated by the Company with Cause (as defined
below), or if you voluntarily terminate your employment with the Company (other
than pursuant to a Constructive Termination (as defined below)), you shall not
be entitled to any severance pay, severance benefits, or any compensation or
benefits from the Company whatsoever, other than as required under applicable
law.

 

(c) Termination Following Change in Control. If your employment by the Company
is terminated by the Company without Cause (as defined below), or if there is a
Constructive Termination (as defined below), in each case at any time within
thirteen (13) months following the occurrence of a Change in Control (as defined
below), and if you provide the Company with a signed general release of all
claims, a form of which is set forth in Exhibit A hereto, the Company shall
provide you with the following severance benefits: (1) a lump sum payment equal
to eighteen (18) months of your base salary at the rate in effect immediately
prior to the Change in Control, less applicable withholdings, to be paid by the
Company within ten (10) days of your date of termination; (2) for the period
beginning on your date of termination and ending on the date which is eighteen
(18) full months following your date of termination (or, if earlier, the date on
which you accept employment with another employer that provides comparable
benefits), the Company shall pay for and provide you and your dependents with
the same health benefits (e.g., medical and dental) to which you would have been
entitled had you remained continuously employed by the Company during such
period, including, if necessary, paying the costs associated with continuation
coverage pursuant to COBRA; (3) on your date of termination, you shall
immediately become 100% vested with respect to any options to purchase the
Company’s capital stock that you then hold and/or any restrictions with respect
to restricted shares of the Company’s capital stock that you then hold shall
immediately lapse, and you shall be entitled to exercise any such vested options
until the expiration date of such options set forth in the stock option
agreement(s) pursuant to which they were granted; and (4) for the period
beginning on your date of termination and ending on the date which is eighteen
(18) full months following your date of termination (or, if earlier, the date on
which you accept employment with another employer), the Company shall pay for
and provide you with outplacement services through a firm selected by the
Company in its sole discretion in an aggregate amount not to exceed $30,000;
provided, however, that if you are terminated by the Company following the
effective date of a Change in Control described in clause (d)(2)(b) below but
accept employment with the Company’s successor or acquirer within thirty (30)
days after the effective date of the Change in Control on terms and conditions
not less favorable to you than those contained in this Agreement, you shall not
be entitled to any severance benefits under this clause (c); provided, further,
however, that if your employment is thereafter terminated by the successor or
acquiror without Cause (as defined below), or if there is a Constructive
Termination (as defined below), in each case at any time within thirteen (13)
months following the occurrence of the Change in Control (as defined below), you
shall be entitled to the severance benefits described above in this clause (c).



--------------------------------------------------------------------------------

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.

 

(d) Definitions.

 

(1) Cause. For purposes of this Agreement, the term “Cause” means: (i) theft,
dishonesty or falsification of any employment or Company records; (ii) malicious
or reckless disclosure of the Company’s confidential or proprietary information;
(iii) commission of any immoral or illegal act or any gross or willful
misconduct, where the Company reasonably determines that such act or misconduct
has (A) seriously undermined the ability of the Company’s management to entrust
you with important matters or otherwise work effectively with you, (B)
contributed to the Company’s loss of significant revenues or business
opportunities, or (C) significantly and detrimentally affected the business or
reputation of the Company or any of its subsidiaries; and/or (iv) your breach of
this Agreement or the failure or refusal by you to work diligently to perform
tasks or achieve goals reasonably requested by the Board, provided such breach,
failure or refusal continues after the receipt of reasonable notice in writing
of such failure or refusal and an opportunity to correct the problem. “Cause”
shall not mean a physical or mental disability.

 

(2) Change in Control. For purposes of this Agreement, the term “Change in
Control” means the consummation of any of the following transactions:

 

a. the closing of a business combination (such as a merger or consolidation) of
the Company with any other corporation or other type of business entity (such as
a limited liability company), other than a business combination which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such controlling surviving entity outstanding immediately after such
business combination; or

 

b. the sale, lease, exchange or other transfer or disposition by the Company of
all or substantially all (more than seventy percent (70%)) of the Company’s
assets by value; or

 

c. an acquisition of any voting securities of the Company by any “person” (as
the term “person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities.

 

(3) Constructive Termination. For purposes of this Agreement, the term
“Constructive Termination” means your resignation within sixty (60) days of one
or more of the following events which remains uncured thirty (30) days after
your delivery of written notice thereof:

 

a. the delegation to you of duties or the reduction of your duties, either of
which substantially reduces the nature, responsibility, or character of your
position immediately prior to such delegation or reduction;



--------------------------------------------------------------------------------

b. a material reduction by the Company in your base salary in effect immediately
prior to such reduction;

 

c. a material reduction by the Company in the kind or level of employee benefits
or fringe benefits to which you were entitled prior to such reduction; or the
taking of any action by the Company that would adversely affect your
participation in any plan, program or policy generally applicable to employees
of equivalent seniority; and

 

d. the Company’s requiring you to relocate your office to a place more than
forty (40) miles from the Company’s present headquarters location (except that
required travel on the Company’s business to an extent substantially consistent
with your present business travel obligations shall not be considered a
relocation).

 

14. SUCCESSORS. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all (more than seventy percent (70%)) of the business and/or
assets of the Company or any of its subsidiaries to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company or any subsidiary would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to the compensation described in Section 13(c)
of this Agreement to which you would be entitled hereunder following a
Constructive Termination, as defined in Section 13(d)(3) above, of your
employment following a Change in Control, as defined in Section 13(d)(2) above,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination. As
used in this Agreement, the “Company” shall mean the Company as here in before
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.

 

15. PARACHUTE PAYMENTS. Notwithstanding anything contained in this Agreement to
the contrary, in the event that the benefits provided for in this Agreement to
you together with all other payments and the value of any benefit received or to
be received by you:

 

(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and

 

(b) but for this Section 15, would be subject to the excise tax imposed by
Section 4999 of the Code, then the benefits pursuant to the terms of this
Agreement shall be payable to you either:

 

(1) in full, or



--------------------------------------------------------------------------------

(2) as to such lesser amount which would result in no portion of such benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by you on an after-tax basis, of the greatest amount of benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
subject to the excise tax imposed under Section 4999 of the Code. Unless the
Company and you otherwise agree in writing, any determination required under
this Section 15 shall be made in writing by the Company’s independent public
accountants serving immediately before the Change in Control, as defined in
Section 13(d)(2) above, (the “Accountants”), whose determination shall be
conclusive and binding upon you and the Company for all purposes. For purposes
of making the calculations required by this Section 15, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company shall cause the Accountants to
provide detailed supporting calculations of its determinations to you and the
Company. You and the Company shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 15. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 15.

 

16. RETURN OF MATERIALS. At the termination of your relationship with the
Company, you will promptly return to the Company, and will not take with you or
use, all items of any nature that belong to the Company, and all materials (in
any form, format, or medium) containing or relating to the Company’s business.

 

17. NONSOLICITATION. You agree that for two (2) years following the termination
of your employment, you will not, either directly or through others, solicit or
attempt to solicit any employee, consultant or independent contractor of the
Company to terminate his or her relationship with the Company in order to become
an employee, consultant or independent contractor to or for any other person or
business entity. You also agree that for two (2) years following the termination
of your employment, you will not, either directly or through others, render
services to, contract with, or attempt to solicit business from any customer or
prospective customer of the Company.

 

18. INDEMNIFICATION. You shall be entitled to continued coverage under your
indemnification agreement with the Company. You shall also be entitled to enter
into a new indemnification agreement with the Company containing customary terms
consistent with the terms of any such indemnification agreement between the
Company and similarly situated senior executives.

 

19. ENTIRE AGREEMENT. This Agreement, including Exhibit A, your Confidentiality
and Proprietary Information Agreement, your current indemnification agreement
with the Company and any indemnification agreement that may be entered into
between you and the Company in the future, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
respect to the terms and conditions of your employment specified herein. If you
enter into this Agreement you are doing so voluntarily, and without



--------------------------------------------------------------------------------

reliance upon any promise, warranty or representation, written or oral, other
than those expressly contained herein. This Agreement supersedes any other such
promises, warranties, representations or agreements. This Agreement does not,
however, supersede or modify any proprietary information and invention agreement
or any governing stock option agreement you have entered or may enter into with
the Company. This Agreement may not be amended or modified except by a written
instrument signed by you and a duly authorized officer of the Company.

 

20. SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced so as to render
it valid, legal, and enforceable consistent with the intent of the parties
insofar as possible.

 

21. BINDING NATURE. This Agreement will be binding upon and inure to the benefit
of the personal representatives and successors of the respective parties hereto.

 

22. GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of California.

 

23. DISPUTE RESOLUTION. To ensure the timely and economical resolution of
disputes that arise in connection with your employment with the Company, you and
the Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, your employment, or the termination of your employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Francisco, California,
conducted by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) under
the applicable JAMS employment rules. By agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. The arbitrator shall: (a)
have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and (b)
issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to award any or all remedies that you or the Company would be
entitled to seek in a court of law. The Company shall pay all JAMS’ arbitration
fees in excess of the amount of court fees that would be required if the dispute
were decided in a court of law. Nothing in this Agreement is intended to prevent
either you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Notwithstanding
the foregoing, you and the Company each have the right to resolve any issue or
dispute over intellectual property rights by Court action instead of
arbitration.

 

24. RIGHT TO WORK. As required by law, this Agreement is subject to satisfactory
proof of your right to work in the United States.



--------------------------------------------------------------------------------

If you choose to accept this Agreement under the terms described above, please
sign below and return this letter to me.

 

We look forward to your favorable reply, and to a productive and enjoyable work
relationship.

 

    Very truly yours,     Renovis, Inc.    

/s/ Dr. Anthony Evnin

--------------------------------------------------------------------------------

    Dr. Anthony Evnin     Board Member Accepted and Agreed to by:    

/s/ Corey S. Goodman, Ph.D.

--------------------------------------------------------------------------------

 

April 8, 2005

--------------------------------------------------------------------------------

Corey S. Goodman, Ph.D.   Date

 

 



--------------------------------------------------------------------------------

Exhibit A

[SAMPLE]

RELEASE AND WAIVER OF CLAIMS

 

In exchange for payment to me of amounts and acceleration of stock options
pursuant to that certain amended and restated employment agreement between me
and the Company dated                      (the “Agreement”), I hereby furnish
Renovis, Inc. (the “Company”) with the following release and waiver:

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, parents, subsidiaries and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising at any time prior
to and including the execution date of this Release with respect to any claims
relating to my employment and the termination of my employment, including but
not limited to, claims pursuant to any federal, state or local law relating to
employment, including, but not limited to, discrimination claims, claims under
California statute or ordinance and the federal Age Discrimination in Employment
Act of 1967, as amended (“ADEA”), or claims for wrongful termination, breach of
the covenant of good faith, contract claims, including claims arising out of or
related to the Agreement, tort claims, and wage or benefit claims, including but
not limited to, claims for salary, bonuses, commissions, stock, stock options,
vacation pay, fringe benefits, severance pay or any form of compensation.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section or any comparable law with
respect to any unknown or unsuspected claims I may have against the Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this waiver and release is knowing and voluntary, and
that the consideration given for this waiver and release is in addition to
anything of value to which I was already entitled as an employee of the Company.
I further acknowledge that I have been advised, as required by the ADEA, that:
(a) the waiver and release granted herein does not relate to claims which may
arise after this agreement is executed; (b) I should consult with an attorney
prior to executing this agreement (although I may choose voluntarily not to do
so); (c) I have twenty-one (21) days from the date I receive this agreement, in
which to consider this agreement (although I may choose voluntarily to execute
this agreement earlier); (d) I have seven (7) days following the execution of
this agreement to revoke my consent to the agreement; and (e) this agreement
shall not be effective until the seven (7) day revocation period has expired.

 

Date:                       

[Sample only; please do not sign]

--------------------------------------------------------------------------------

    Corey S. Goodman, Ph.D.

 

 



--------------------------------------------------------------------------------

Exhibit B

STOCK OPTION AND RESTRICTED STOCK GRANTS

 

Date of

Grant

--------------------------------------------------------------------------------

   Type of Grant


--------------------------------------------------------------------------------

  

Number
of

Shares

--------------------------------------------------------------------------------

   Exercise
Price


--------------------------------------------------------------------------------

6/13/2000

   Restricted Stock    200,000    $ 0.045

9/14/2001

   ISO    122,222    $ 0.81

5/9/2002

   ISO    8,888    $ 1.125

3/18/2003

   ISO    88,888    $ 1.125

3/18/2003

   NQO    24,444    $ 1.125

8/22/2003

   NQO    144,444    $ 1.125

9/24/2003

   NQO    133,333    $ 4.50

2/9/2005

   ISO    40,022    $ 11.70

2/9/2005

   NQO    99,978    $ 11.70

 

For the purposes of this Exhibit B, “ISO” shall mean “incentive stock option”
within the meaning of Section 422 of the Code and “NQO” shall mean a stock
option that is not an ISO.